Citation Nr: 0125033	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to effective date prior to September 30, 1998, 
for the grant of an increased evaluation for low back pain 
with myositis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1976.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) which granted the veteran an increased evaluation for 
his service connected low back pain with myositis 
(hereinafter sometimes referred to as the "service connected 
back disability").  

At a hearing held before the Board in July 2001, the 
veteran's representative argued that there was an implied 
issue before the Board of an increased evaluation for the 
veteran's service connected back disability based upon the 
comments in the veteran's substantive appeal.  The Board has 
reviewed the substantive appeal and finds nothing therein 
that raises an implied claim for a rating in excess of that 
currently assigned.  All of the arguments went to an 
assertion that the compensable evaluation should have been 
awarded from an earlier date.  Accordingly, the Board finds 
the sole issue before the Board at this time is entitlement 
to effective date prior to September 30, 1998, for the grant 
of an increased evaluation for low back pain with myositis, 
currently evaluated as 10 percent disabling.  The issue of an 
increased evaluation for the back disability, currently 
evaluated as 10 percent disabling, is referred to the RO for 
initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In an April 1997 rating decision, the RO denied the claim 
of entitlement to a compensable evaluation for the veteran's 
service connected low back disability.  The veteran was 
notified of this decision that month.  He failed to timely 
appeal this decision.

3.  On September 30, 1998, the RO received the veteran's 
claim seeking an increased evaluation for his back 
disability.  Based on new medical evidence in the form of a 
VA examination held in February 1999, the veteran was awarded 
a compensable evaluation for his service-connected 
disability.

4.  Clear and unmistakable error does not exist within the 
RO's April 1997 rating decision or in any previous RO or 
Board determination regarding the evaluation of the veteran's 
back disability prior to April 1997.


CONCLUSION OF LAW

An effective date earlier than September 30, 1998, for the 
award of a 10 percent evaluation for the service connected 
low back pain with myositis is not warranted.  38 U.S.C.A. 
§§ 5107, 5108, 5110, 7104, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.105, 3.400, 20.1104 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a hearing held before the undersigned in July 2001, the 
veteran contended that he should be awarded the 10 percent 
evaluation for his service connected back disability from 
1977.  In a May 1977 rating action, he was awarded a 
noncompensable evaluation for his back disability from May 
1976.  The decision to award the veteran only a 
noncompensable evaluation was upheld by the Board in February 
1978.  Thereafter, a series of RO decisions following 
February 1978 denied a compensable rating.

As noted above, in an April 1997 rating decision the RO 
denied the claim of entitlement to a compensable evaluation 
for the veteran's service connected low back disability.  The 
veteran was notified of this decision that month.  He failed 
to timely appeal this decision.  On September 30, 1998, the 
RO received the veteran's claim seeking an increased 
evaluation for his back disability.  Based on new medical 
evidence in the form of a VA examination held in February 
1999, the veteran was awarded a compensable evaluation for 
his service connected back disability.

It is essentially contended that the veteran should be 
awarded a 10 percent evaluation for his service-connected 
back disability from the time he was discharged from active 
service.  Under 38 U.S.C.A. § 5110(a) (West 1991) and 
38 C.F.R. § 3.400(o) and (q) (2001), the effective date of a 
claim received after a prior final disallowance will be the 
date of the claim or the date entitlement arose, whichever is 
later.

In order for the veteran to prevail in his claim that he 
should have received a compensable evaluation back to his 
original claim, he would have to vitiate the finally of the 
prior rating decisions as well as the Board decision that 
denied a compensable evaluation in 1978.  This would require 
that the Board find clear and unmistakable error (CUE) in a 
series of RO decisions, including the last final RO decision 
of April 1997, as well as the Board's determination of 
February 1978.  The veteran has never claimed CUE in any 
prior Board or RO decision, the veteran has never expressly 
cited to any previous VA decision allegedly contained CUE, 
and the veteran has never provided a basis to find CUE.  
Accordingly, there is no basis to adjudicate the claim of CUE 
in any prior determination.

If the undersigned were to review the record to determine 
whether CUE existed in any prior determination, the Board 
would be compelled to conclude that there no basis to find 
CUE in any previous VA determination that awarded the veteran 
a less than 10 percent evaluation.  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the RO evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The Board finds nothing in the prior adjudications 
that rise to the level of CUE.

Since the prior RO and Board determinations remains final, 
the veteran cannot be awarded an increased rating for his 
service-connected condition earlier than the date of the 
receipt of the application by the RO to reopen this 
previously, finally denied claim for an increased evaluation 
in September 1998 or the date entitlement arose, whichever is 
later.  He could also receive an earlier effective date if 
the evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim in September 
1998.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  The 
Court has indicated how the language of 38 U.S.C.A. 
§ 5110(b)(2) must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date. 

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (emphasis in 
original).

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.  See VAOPGCPREC 12-98.  In this case, the 
decision to increase the veteran's disability evaluation was 
clearly based on the February 1999 VA examination.  This 
evidence did not exist prior to the September 1998 claim.  
Consequently, it does not provide a basis to increase the 
evaluation prior to September 1998.  Insofar as the 
claimant's contentions essentially assert that an a level of 
disability ratable at 10 percent has existed for many years, 
such an argument would fail as a matter of law to raise a 
basis for an earlier effective date of an award since it 
would place the onset of increased disability more than one 
year prior to the date of receipt of the claim in September 
1998.

Regarding this claim as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 20001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where are codified in title 38 United States 
Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist regarding this issue.  The RO has obtained 
all pertinent records and the veteran has been effectively 
notified of the evidence required to substantiate this claim.  
Based on the veteran's testimony, the Board finds there is no 
reasonable possibility of development that could substantiate 
the claim.  The veteran has been fully advised of the status 
of the efforts to develop the record as well as the nature of 
the evidence needed to substantiate this claim in multiple 
communications from the RO.  He and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate this claim.  Since the RO has fully 
developed the factual record, the requirement that the RO 
advise the claimant of what records he is responsible for 
obtaining is moot, or if existent has clearly been satisfied 
by the notice provided in the rating action and the statement 
of the case.

The testimony at the hearing on appeal was extremely 
ambiguous as to the existence of any records bearing upon the 
status of the veteran's back within one year prior to the 
date of the claim.  While the veteran made reference to 
claimed treatment, when expressly asked about whether records 
of such treatment existed, he conceded that records no longer 
existed.  (Transcript (T.) pp. 6-7.)   While at one point 
when asked where VA saw him within one year prior to 
September 1998, he replied at the John Cochran facility.  
Thereafter, however, he provided comments to the effect that 
he went to VA and was scheduled to be seen but did not appear 
for scheduled appointment and that he "didn't really follow 
up at VA" but sought chiropractic care.  (T. pp. 7-8).  When 
the Board for a third time tried to ascertain whether or not 
VA had seen the claimant within the year prior to the 
September 1998 claim, the veteran replied that "I can't 
really say about the VA hospital."  (T. p. 9)  

The Board further notes that when the veteran filed a claim 
to reopen in 1996 he reported private treatment.  When he was 
requested to provide a release for this information, he 
failed to respond.  He was scheduled for a VA examination, 
but he failed to report without any explanation.  When he 
applied to reopen his claim in September 1998, he reported 
only treatment by a private physician.  He did not allege any 
VA treatment.  At the VA examination in February 1999, he 
provided a medical history of remote treatment by a 
chiropractor, recent treatment by a private physician who did 
not "specifically" treat his for his back.  He made no 
reference whatsoever to VA treatment for his back within the 
recent past.  

In view of all of the above, the Board concludes that there 
is no reasonable possibility that there are existing 
treatment records from any VA facility bearing upon the 
veteran's back within the one year prior to September 1998.  
The Board further finds that the RO made reasonable efforts 
to obtain the alleged non-VA records of treatment.  No 
records were obtained and the veteran was notified of that 
fact.  The Board also advised the claimant to submit relevant 
records at the hearing on appeal.  No such records have been 
received.  

The Board notes that the duty to assist is not unlimited in 
scope.  Given the record in this case, the Board finds as a 
matter of fact that the veteran's statement both at the 
hearing, on his claim and at the VA examination in February 
1999 make is clear that no relevant VA records exist outside 
of those already on file.  Moreover, the RO has taken 
reasonable action to obtain the alleged non-Federal 
government records pertaining to the claim without success 
and duly notified the claimant of that fact.  The veteran's 
own statements of medical history at the February 1999 
examination indicate the private care did not address the 
service connected back disorder.  Accordingly, there is no 
obligation for VA to take any further action to attempt to 
obtain records.  As the record has been fully developed and 
the veteran has been fully notified, it is not prejudicial 
for the Board to decide the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In summary, the Board finds there is no basis under 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) to warrant 
an effective date of an increased rating from a date 1 year 
prior to the date of receipt of the claim because evidence 
showing a factually ascertainable increased disability does 
not exist one year before September 1998.  As a result, 
entitlement to an effective date earlier than September 30, 
1998 for the award of a 10 percent evaluation for the 
service-connected disorder must be denied.


ORDER

Entitlement to an effective date earlier than September 30, 
1998, for the award of a 10 percent evaluation for the grant 
of an increased evaluation for low back pain with myositis, 
currently evaluated as 10 percent disabling, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

